665 S.E.2d 89 (2008)
STATE
v.
Darrell Wayne MANESS.
No. 402A06.
Supreme Court of North Carolina.
July 10, 2008.
Katherine Jane Allen, Assistant Appellate Defender, for Maness.
William B. Crumpler, Assistant Attorney General, Barry S. McNeill, Special Deputy Attorney General, Rex Gore, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 8th day of July 2008 by Defendant to Bypass the N.C. Court of Appeals:
"Motion Allowed by order of the Court in conference this the 10th day of July 2008."